Citation Nr: 0723478	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  94-09 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1993 and September 1993 rating 
decisions of the Department of Veterans Affairs Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

In October 2000, the veteran testified before the undersigned 
Veterans Law Judge at the VA Central Office.  A transcript of 
the hearing is associated with the claims folder and has been 
reviewed.

In December 2000, June 2004, and July 2006, the Board 
remanded the case for further development.  The veteran's 
case has since returned to the Board for appellate review.


FINDINGS OF FACT

1.   The veteran did not have an acquired psychiatric 
disability in service, the current psychiatric disability is 
not related to service, and a psychosis was not manifested 
within the first post-service year.

2.  The veteran did not engage in combat with the enemy.  

3.  The veteran is not shown to have a diagnosis of PTSD due 
to any verified event during his period of military service.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred or aggravated in service, and a psychosis did not 
manifest itself to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in July 2003, July 2004, and August 2006 
letters.  Collectively, these letters informed the veteran to 
submit any pertinent evidence he has in his possession, 
informed him of the evidence required to substantiate the 
claims being decided herein, the information required from 
him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The claims folder contains service 
medical records, a hearing transcript, records from the 
Social Security Administration (SSA) and post-service medical 
records from the VA Medical Center in San Juan, and private 
medical providers.  It appears that all obtainable evidence 
identified by the veteran relative to his service connection 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his service connection 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In May and August 2006, the RO advised the veteran as to how 
disability ratings and effective dates are assigned, so there 
can be no possibility of any prejudice to the veteran under 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).


II.  Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).


III.  Analysis

The veteran attributes his mental problems to in-service 
injuries that he reportedly sustained when, while on guard 
duty in 1985, an explosion occurred and he witnessed some of 
his companions burning.  Since that incident, he reports 
experiencing horrible nightmares and feelings of depression.  

a.  Service Connection Claim for a Psychiatric Disability, 
other than PTSD

On review, the Board finds that service connection for a 
psychiatric disability, other than PTSD, is not warranted.  
In this regard, while VA medical evidence confirms that the 
veteran has a current psychiatric disability, variously 
diagnosed as schizophrenia, depression, a personality 
disorder, and an adjustment disorder, there is no objective 
evidence of a psychiatric disability in service.  Service 
medical records are negative for complaints of, treatment 
for, or findings of a psychiatric disability.  A mental 
status evaluation completed in February 1986 included the 
examiner's determination that no diagnosis was appropriate.  
The separation examination which was conducted in the 
following month also demonstrated that the veteran's 
psychiatric system was normal.  At his retirement evaluation, 
the veteran denied ever having experienced frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, nervous trouble of any sort, or periods of 
unconsciousness.

There is also no evidence of a psychosis within the first 
post-service year.  The first indication of psychiatric 
problems was in October 1992 when the veteran was initially 
admitted to a VA Medical Center for a non-psychiatric 
problem, but was transferred to the psychiatric unit just 
prior to discharge.  

There is also no evidence of a nexus between the veteran's 
current psychiatric disability and service.  

The Board also notes that the veteran's SSA determination 
that the veteran became disabled, in part, due to 
schizophrenic, paranoid and other functional psychotic 
disability as of October 8, 1992 does not help the veteran's 
service connection claim as it is based on different 
standards and does not find that the veteran's psychiatric 
disability is related to service.

Although the veteran attributes his current psychiatric 
disability to service, his opinion as to medical matters is 
without probative value because he, as a layperson, is not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Pursuant to the Board's July 2006 remand, a VA psychiatric 
examination was scheduled the following month in an effort to 
obtain a medical opinion with regard to the etiology of any 
current psychiatric disability, other than PTSD.  However, 
the veteran failed to report to such examination.
  
In sum, while the veteran currently has a psychiatric 
disability, other than PTSD, it has not been linked to an in-
service event.  Therefore, the claim must be denied.  


b.  Service Connection Claim for PTSD

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD (the provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV)); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

The post-service clinical evidence, in pertinent part, 
includes assessments reflecting that the veteran either has 
symptoms of PTSD, or a history of PTSD.  Notwithstanding, 
entitlement to service connection for PTSD requires evidence 
that the claimed stressors actually occurred.  With regard to 
the validity of the averred stressor(s), the evidence 
necessary to establish that the claimed stressors actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  When a veteran 
is found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.304(d), (f) (2006).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.   Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  VA's General Counsel has defined the ordinary 
meaning of the phrase "engaged in combat with the enemy" to 
mean that the veteran must have personally participated in a 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran's DD-214 shows that he served in 
the Army as an infantryman.  However, his personnel records 
fail to show that he received any awards, medals, or 
decorations conclusively indicating combat, therefore, the 
Board finds that the veteran did not engage in combat with 
the enemy.   Thus, the primary issue in this case is whether 
the veteran's reported in-service stressor can be 
corroborated.  (As noted, the veteran attributes his PTSD to 
an explosion that reportedly occurred while performing guard 
duty in Germany).  This matter is an adjudicatory question 
involving both consideration of the facts as presented, as 
well as the credibility of the evidence contained in the 
claims folder.  

On review, the veteran's claimed stressor has not been 
verified.  In this regard, in response to a request by VA, 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) was unable to verify the veteran's claimed stressor.  
Given this response, the record does not contain evidence of 
a verified stressor upon which a diagnosis of PTSD can be 
based.  

Furthermore, the evidence does not satisfy the first element 
of a successful PTSD claim.  The preponderance of the 
evidence is against a finding that the veteran has a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, and 
as such, there is no medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
While some treatment records reflect that the veteran has 
symptoms of PTSD or a history of PTSD, there is no diagnosis 
of PTSD that has been attributed to inservice stressors.  
Without a verified stressor, the assessments and history of 
PTSD have no probative value.   Medical opinions have no 
probative value when they are based on an inaccurate factual 
predicate.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
548 (1993).  There is no diagnosis of PTSD that is related to 
the veteran's claimed non-combat stressor.  

As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD, the reasonable doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  


ORDER


Entitlement to service connection for a psychiatric 
disability, to include PTSD, is denied.



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


